                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS



ROGER O. SMITH,

                                Plaintiff,

            v.                                          CASE NO. 19-3146-SAC

AIR-MARK, et al.,

                                Defendants.


                      NOTICE AND ORDER TO SHOW CAUSE

      This matter is a civil rights action filed pursuant to 42 U.S.C.

§ 1983. Plaintiff, a prisoner in state custody, proceeds pro se, and

the Court grants leave to proceed in forma pauperis.

                              Nature of the Complaint

      Plaintiff sues two supervisors employed by Aramark1. He states

that upon intake at the El Dorado Correctional Facility in July 2019

he was prescribed an increased protein renal diet. He claims that since

that time he has not been provided with the appropriate diet and

instead was placed on a renal no poultry diet.
      He asks the Court to terminate the employment of the two

supervisors and seeks monetary damages.

                                   Screening

      A federal court must conduct a preliminary review of any case

in which a prisoner seeks relief against a governmental entity or an

officer or employee of such an entity. See 28 U.S.C. §1915A(a).

Following this review, the court must dismiss any portion of the
complaint that is frivolous, malicious, fails to state a claim upon

1 Although the complaint identifies the contracting agency as “Air-Mark”, the Court
takes notice that Aramark is the food service contractor with the Kansas Department
of Corrections.
which relief may be granted, or seeks monetary damages from a defendant

who is immune from that relief. See 28 U.S.C. § 1915A(b).

     In screening, a court liberally construes pleadings filed by a

party proceeding pro se and applies “less stringent standards than

formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S.

89, 94 (2007).

     To state a claim for relief under Section 1983, a plaintiff must

allege the violation of a right secured by the Constitution and laws

of the United States and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins,

487 U.S. 42, 48-49 (1988)(citations omitted).

     To avoid a dismissal for failure to state a claim, a complaint

must set out factual allegations that “raise a right to relief above

the speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

555 (2007). The court accepts the well-pleaded allegations in the

complaint as true and construes them in the light most favorable to

the plaintiff. Id. However, “when the allegations in a complaint,

however, true, could not raise a [plausible] claim of entitlement to
relief,” the matter should be dismissed. Id. at 558. A court need not

accept “[t]hreadbare recitals of the elements of a cause of action

supported by mere conclusory statements.” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009). Rather, “to state a claim in federal court, a

complaint must explain what each defendant did to [the pro se

plaintiff]; when the defendant did it; how the defendant’s action

harmed [the plaintiff]; and what specific legal right the plaintiff

believes the defendant violated.” Nasious v. Two Unknown B.I.C.E.
Agents, 492 F.3d 1158, 1163 (10th Cir. 2007).

     The Tenth Circuit has observed that the U.S. Supreme Court’s
decisions in Twombly and Erickson set out a new standard of review

for dismissals under 28 U.S.C. § 1915(e)(2)(B)(ii) dismissals. See

Key v. Bemis, 500 F.3d 1214, 1218 (10th Cir. 2007)(citations omitted).

Following those decisions, courts “look to the specific allegations

in the complaint to determine whether they plausibly support a legal

claim for relief.” Kay, 500 F.3d at 1218 (quotation marks and internal

citations omitted). A plaintiff “must nudge his claims across the line

from conceivable to plausible.” Smith v. United States, 561 F.3d 1090,

1098 (10th Cir. 2009). In this context, “plausible” refers “to the

scope of the allegations in a complaint: if they are so general that

they encompass a wide swath of conduct much of it innocent,” then the

plaintiff   has   not   “nudged    [the]   claims    across   the   line   from

conceivable to plausible.” Robbins v. Oklahoma, 519 F.3d 1242, 1247

(citing Twombly at 1974).

                                  Discussion

     The Court construes the complaint to allege the denial of a diet

appropriate for plaintiff’s medical needs. The Eighth Amendment

prohibits the infliction of “cruel and unusual punishments.” This
provision is interpreted to require “humane conditions of

confinement” and that “inmates receive adequate food, clothing,

shelter, and medical care, and … [that] reasonable measures [be taken]

to guarantee the safety of the inmates.’” Farmer v. Brennan, 511 U.S.

825, 832 (1994)(quoting Hudson v. Palmer, 468 U.S. 517, 526-27

(1984)).

     “[D]eliberate indifference to serious medical needs of prisoners

constitutes   the   ‘unnecessary     and    wanton    infliction    of     pain’
proscribed by the Eighth Amendment.” Estelle v. Gamble, 429 U.S. 97,

104-05 (1976). This standard has both objective and subjective
components. Sealock v. Colorado, 218 F.3d 1205, 1209 (10th Cir.

2000)(citing Estelle, id.).

      Under the objective portion of the analysis, a medical need is

serious if it is “one that has been diagnosed by a physician as

mandating treatment or one that is so obvious that even a lay person

would easily recognize the necessity for a doctor’s attention.” Ramos

v. Lamm, 639 F.2d 559, 575 (10th Cir. 1980)(internal quotation marks

and citations omitted).

      Under the subjective portion of the analysis, the defendant

prison official “must both be aware of facts from which the inference

could be drawn that a substantial risk of serious harm exists, and

he   must   also   draw   the   inference.”   Farmer,   511   U.S.   at   837.

      Within this framework, “an inadvertent failure to provide

adequate medical care” does not violate a prisoner’s constitutional

rights. See Estelle, 429 U.S. at 105-06 (“A complaint that a physician

has been negligent in diagnosing or treating a medical condition does

not state a valid claim of medical mistreatment under the Eighth

Amendment.”). Likewise, a difference in opinion between a prisoner
and medical personnel is insufficient to state a claim for relief.

Smart v. Villar, 547 F.2d 112, 114 (10th Cir. 1976); Thompson v.

Gibson, 289 F.3d 1218, 1222 (10th Cir. 2002). Finally, a delay in

providing medical care violates the Constitution only where that delay

resulted in substantial harm. Oxendine, 241 F.3d at 1276 (quoting

Sealock v. Colorado, 218 F.3d 1205, 1210 (10th Cir. 2000)).

      The Court has examined the complaint and finds that plaintiff

has not clearly alleged an injury. Although he states that the diet
he has received is not compatible with the prescribed diet, he does

not explain what, if any, physical harm he has suffered. Under the
Prison Litigation Reform Act, “No Federal civil action may be brought

by a prisoner confined in a jail, prison, or other correctional

facility, for mental or emotional injury suffered while in custody

without a prior showing of physical injury….” 42 U.S.C. § 1997e(e).

     Also, to the extent plaintiff seeks to have defendants Garcia

and Stevens terminated from their employment, the Court has no

authority to grant that relief. See Nicholas v. Hunter, 228 F. App’x

139, 141 (3rd Cir. 2007)(“The remaining relief requested is not

available as the District Court lacks authority to order a federal

investigation and prosecution of the defendants or the termination

of their employment.”); Goulette v. Warren, 2006 WL 1582386, at n.

1 (W.D.N.C. Jun. 1, 2006)(The Court notes that even if Plaintiff’s

claims prevailed in tis case, this Court would not, based upon this

law suit, have the authority to order the termination of the

Defendant’s employment or to grant Plaintiff an immediate, early

release from jail.”); Dockery v. Ferry, 2008 WL 1995061, at *2 (W.D.

Pa. May 7, 2008)(finding that the court cannot issue an order which

would direct a local government to terminate a police officer’s
employment)(citing In re Jones, 28 F.App’x 133, 134 (3rd Cir.

2002)(“Jones is not entitled to relief … [S]he asks this Court to

prohibit the State of Delaware from filing charges against her. The

federal courts, however, have no general power in mandamus action to

compel action, or in this case inaction, by state officials.”));

Martin v. LeBlanc, 2014 WL 6674289, at n. 1 (W.D. La. Nov. 24,

2014)(finding that where plaintiff requested an investigation, the

termination of the defendants’ employment and the closure of the
prison, “[s]uch relief is not available in this action”); Merrida v.

California Dep’t of Corr., 2006 WL2926740, at n. 1 (E.D. Cal. Oct.
11, 2006)(finding that where plaintiff prays for the termination f

defendant’s employment, “the court cannot award this form of relief

to plaintiff”)(citing 18 U.S.C. § 3626(a)(1)(A)).

                             Conclusion

     Plaintiff is directed to show cause why this matter should not

be dismissed for the reasons stated. He may file an amended complaint

to cure the deficiency within the time allowed.

     IT IS, THEREFORE, BY THE COURT ORDERED that plaintiff’s motion

for leave to proceed in forma pauperis (Doc. 2) is granted. Plaintiff

is advised that he remains obligated to the pay the $350.00 filing

fee in installments calculated under 28 U.S.C. § 1915(b)(2). A copy

of this order shall be transmitted to the finance office of the

facility where he is incarcerated with directions that collection

action begin as funds become available.

     IT IS FURTHER ORDERED that on or before October 9, 2019, plaintiff

shall show cause why this matter should not be dismissed for the

reasons discussed herein. Plaintiff may file an amended complaint

within the time allowed to show cause.
     IT IS SO ORDERED.

     DATED:   This 6th day of September, 2019, at Topeka, Kansas.




                                S/ Sam A. Crow
                                SAM A. CROW
                                U.S. Senior District Judge
